DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 2/11/2021, in which claims 1 – 18 was presented for further examination.
3.	Claims 1 – 18 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1 – 18 have been considered but are moot in view of new ground of rejection necessitated by the amendment

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 – 5 and 7 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Visser (US 2012/0166486 A1), in view of Ding et al (US 2017/0371924 A1).
As per claim 1, Visser (US 2012/0166486 A1) discloses,
A method comprising: maintaining, by a service provider, a hierarchy of a set of elements and sub-elements (para.[0013]; “store at the lowest subnode of a node in the collapsible hierarchical table, a sub-value of the node”).  
wherein each element and sub-element comprises an aggregate data value (para.[0013]; “collapsible hierarchical table in the table's most collapsed form with a displayed sum of the node in a table and a value corresponding to each individual node presented in the table may be displayed on a display device”). 
each element being associated with multiple sub-elements and wherein the aggregate data value of the element is computed based on aggregate data values of the multiple sub-elements of the hierarchy that are associated with the element (para.[0013]; “sum of each individual node value may be the sum of the table nodes. In response to an input expanding a node of the table, the value related to the node may be removed from the presented table. The subnodes and corresponding sub-values related to the subnodes may be presented on the display device”).
	Visser does not disclose receiving a query indicating computations to be performed on one or more sub-elements, obtaining a first result set by performing the computations on aggregate data values for each of the elements in the set of elements, selecting a subset of the set of elements based on the first result set in accordance with the query, obtaining a second result set by performing the computations on aggregate data values for each of the sub-elements that are associated to the elements in the 
 	However, Ding et al (US 2017/0371924 A1) in an analogous art discloses,
receiving a query indicating computations to be performed on one or 6more sub-elements (para.[0003]; “process a query against a first subset of a data set to provide a first query result” and para.[0081]; “querying module 324, which can represent querying module 230, can process the query against database 318 to determine at least a query result 326 corresponding to query”).  
7obtaining a first result set by performing the computations on aggregate 8data values for each of the elements in the set of elements (para.[0119]; “Each data record 306 of the one or more data records 306 can satisfy the query 322. Block 602 can include determining the results of the query” and para.[0120]; “the first result 326 can be determined based at least in part on the one or more data records 306. ….. answers can be determined for aggregates in the query 322, e.g., COUNT or SUM operations”).  
9selecting a subset of the set of elements based on the first result set in 10accordance with the query (para.[0130]; “Selecting candidate data records 612 to be the selected data records 616 based on probabilities correlated with the approximation values or the measure values can permit more accurately determining approximate answers to queries”).  
11obtaining a second result set by performing the computations on aggregate data values for each of the sub-elements that are associated to the elements in the subset (para.[0131]; “the second result 620, which can represent a result 326, can be determined based at least in part on respective measure values of the selected data records”). 
and  13performing further processing with respect to at least a portion of the 14second result set (para.[0131]; “aggregates can be computed based on the retrieved selected data records 616. In some examples, block 618 can include storing sets of the measure values, e.g., separated by GROUP BY clause parameters, and corresponding weights of the measure values”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of  Ding into Visser to reduce the number of record to be searched, thereby reducing the resource usage in retrieving most relevant search result. 

As per claim 2, the rejection of claim 1 is incorporated and further Ding et al (US 2017/0371924 A1) discloses,
1wherein the computations comprise at 2least one mathematical function which uses the aggregate data values as input, and  3wherein performing further processing comprises responding with at least the portion 4of the second set (para.[0162]; “query 322 "SELECT DV1. SUM(MV1) FROM EXAMPLE GROUP BY DV1", as discussed above with reference to FIG. 3, the exact answer (to two decimal places) can be represented as the answer (0.39, 0.61)”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of  Ding into Spall to reduce the number of record to be searched, thereby reducing the resource usage in retrieving most relevant search result.

As per claim 3, the rejection of claim 1 is incorporated and further Ding et al (US 2017/0371924 A1) discloses,
1wherein the subset of the set of 2elements is selected by sorting the first result set and selecting a number of optimal 3results from the sorted first result set (para.[0088]; “providing a query results that meets at least a baseline or threshold level of accuracy”).  
	The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide  a baseline of search result that are acceptable for improving the quality of information provided to requesting entity.

As per claim 4, the rejection of claim 3 is incorporated and further Ding et al (US 2017/0371924 A1) discloses,
1wherein the number is a predetermined 2threshold number (para.[0121]; “first accuracy value 328 can be determined based on a count of the one or more data records”).  
	Claim 4 depends on claim 3, thus, the motivation of claim 3 is applied to claim 4.

As per claim 5, the rejection of claim 3 is incorporated and further Ding et al (US 2017/0371924 A1) discloses,
1wherein the number is a predetermined 2portion of the first result set (para.[0121]; “if four data records 306 of the first subset 310 satisfy the query, block 606 can include determining that the first accuracy value 328 equals four”).  
Claim 5 depends on claim 3, thus, the motivation of claim 3 is applied to claim 5.

As per claim 7, the rejection of claim 1 is incorporated and further Ding et al (US 2017/0371924 A1) discloses,
1wherein aggregate data values for each 2of the elements comprise data value computed from corresponding data values for 3sub-elements that make up that element (para.[0081]; “a result 326 corresponding to a query aggregating both revenue and profit by store can include columns for store ID, aggregate revenue for that store, and aggregate profit for that store”).  
Claim 7 depends on claim 1, thus, the motivation of claim 3 is applied to claim 7.

As per claim 8, the rejection of claim 7 is incorporated and further Ding et al (US 2017/0371924 A1) discloses,
1wherein at least one aggregate data 2value for the elements comprises a data value computed as a sum of the 3corresponding data values for the sub-elements that make up that element (para.[0081]; “a result 326 corresponding to a query aggregating both revenue and profit by store can include columns for store ID, aggregate revenue for that store, and aggregate profit for that store”).
Claim 8 depends on claim 7, thus, the motivation of claim 7 is applied to claim 8.
  
As per claim 9, the rejection of claim 7 is incorporated and further Ding et al (US 2017/0371924 A1) discloses,
1wherein at least one aggregate data 2value for the elements comprises a data value computed as an average of the 3corresponding data values for the sub-elements that make up that element (para.[0107]; “computing COUNT or SUM aggregates. In some examples, techniques described herein can be used for computing other aggregates, e.g., COUNT DISTINCT, AVERAGE, or STDEV. …… AVERAGE can be determined by querying COUNT and SUM in parallel”).
	Claim 9 depends on claim 7, thus, the motivation of claim 7 is applied to claim 9.

Claim 10 is a service provider claim corresponding to method claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

As per claim 11, the rejection of claim 10 is incorporated and further Ding et al (US 2017/0371924 A1) discloses,
wherein the subset comprises a predetermined number of elements from the set of elements (para.[0121]; “first accuracy value 328 can be determined based on a count of the one or more data records”).  
	The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide  a baseline of search result that are acceptable for improving the quality of information provided to requesting entity.


As per claim 12, the rejection of claim 10 is incorporated and further Ding et al (US 2017/0371924 A1) discloses,
wherein performing the 2computations on elements to obtain the first result set comprises performing the 3computation using aggregate data values stored in relation to each element and 4appending the respective result of each computation to the result set (para.[0081]; “a result 326 corresponding to a query aggregating both revenue and profit by store can include columns for store ID, aggregate revenue for that store, and aggregate profit for that store. A result 326 can include information to be presented to entity”). 
	The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide  a baseline of search result that are acceptable for improving the quality of information provided to requesting entity.

As per claim 13, the rejection of claim 10 is incorporated and further Ding et al (US 2017/0371924 A1) discloses,
1wherein the elements comprise 2categories and the sub-elements comprise sub-categories that each fall within those 3categories (para.[0076]; “a subset 310 includes data records 306 selected from a data set based at least in part on respective measure values of the data records”).
 	The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide  a baseline of search result that are acceptable for improving the quality of information provided to requesting entity.

As per claim 14, the rejection of claim 10 is incorporated and further Spall et al (US 2004/0024784 A1) discloses,
1wherein the elements 2represent geographic regions, and the sub-elements represent geographic sub- 3regions that make up the geographic regions (para.[0036]; “gasoline retailer has a relationship database 124 based on customer's desire to test retail gasoline stations and the customer now wants to also test marina stations”).  

As per claim 15, the rejection of claim 10 is incorporated and further Spall et al (US 2004/0024784 A1) discloses,
1wherein the query is submitted 2via a software application for which the service provider performs a backend call (para.[0062]; “Standard query and reporting engine 146 has access to all the information in information system 100 via application and database management system ……. standard query and reporting engine 146 queries service request database”).  

As per claim 16, the rejection of claim 10 is incorporated and further Ding et al (US 2017/0371924 A1) discloses,
1wherein the instructions further 2cause the service provider to obtain a third result set by:  3selecting a subset of the set of sub-elements based on the 4second result set in accordance with the query; and 5performing the computations on data values for a number of 6sub-elements that make up the sub-elements in the subset of the set of sub- 7elements (para.[0141]; “in response to the determining (decision block 804) that the equality predicate is not associated with the second subset, the query 322 can be processed against an index 316 of the data set to provide a third query result”). 
The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide  a baseline of search result that are acceptable for improving the quality of information provided to requesting entity.

As per claim 17, the rejection of claim 10 is incorporated and further Ding et al (US 2017/0371924 A1) discloses,
1wherein the instructions further 2cause the service provider to:  3sort the second result set; and  4select the portion of the result set as some number of most 5optimal results in the sorted second result set (para.[0088]; “providing a query results that meets at least a baseline or threshold level of accuracy”).  
The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide  a baseline of search result that are acceptable for improving the quality of information provided to requesting entity.

Claim 18 is a client device claim corresponding to method claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Visser (US 2012/0166486 A1), in view of Ding et al (US 2017/0371924 A1), and further in view of Chai et al (US 2013/0117310 A1).
As per claim 6, the rejection of claim 1 is incorporated and further Chai et al (US 2013/0117310 A1) discloses,
Ding et al (US 2017/0371924 A1) further discloses,
and wherein performing further processing comprises obtaining a third result set by performing the computations on aggregate data values for each of the sub-elements comprising the elements in the subset and providing at least a portion of the third result set (para.[0141]; “the query 322 can be processed against an index 316 of the data set to provide a third query result. …….block 806 can be followed by block 712, at which the third query result can be provided as the query result”).  	Neither Visser (US 2012/0166486 nor Ding et al (US 2017/0371924 A1) specifically disclose wherein the set of elements and sub-elements are stored in a database with respect to the hierarchy 
	However, Chai et al (US 2013/0117310 A1) in an analogous art disclose,
1wherein the set of elements and sub-2elements are stored in a database with respect to the hierarchy (para.[0113]; “hierarchical relationships identified are stored or otherwise recorded. For example, upon identifying hierarchical relationships between entities of the grouping”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate listing of search results that indicate hierarchical relationship of the system of Chai into summation in a collapsible hierarchical table of the system of Visser to provide a search result that provides indication of relationship between the identified search results.

7.	Claims 1, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Visser (US 2012/0166486 A1), in view of Chai et al (US 2013/0117310 A1).
As per claim 1, Visser (US 2012/0166486 A1) discloses,
A method comprising: maintaining, by a service provider, a hierarchy of a set of elements and sub- elements (para.[0013]; “store at the lowest subnode of a node in the collapsible hierarchical table, a sub-value of the node”).  
wherein each element and sub-element comprises an aggregate data value (para.[0013]; “collapsible hierarchical table in the table's most collapsed form with a displayed sum of the node in a table and a value corresponding to each individual node presented in the table may be displayed on a display device”). 
each element being associated with multiple sub-elements and wherein the aggregate data value of the element is computed based on aggregate data values of the multiple sub-elements of the hierarchy that are associated with the element (para.[0013]; “sum of each individual node value may be the sum of the table nodes. In response to an input expanding a node of the table, the value related to the node may be removed from the presented table. The subnodes and corresponding sub-values related to the subnodes may be presented on the display device”).
	Visser does not disclose receiving a query indicating computations to be performed on one or more sub-elements, obtaining a first result set by performing the computations on aggregate data values for each of the elements in the set of elements, selecting a subset of the set of elements based on the first result set in accordance with the query, obtaining a second result set by performing the computations on aggregate data values for each of the sub-elements that are associated to the elements in the subset and performing further processing with respect to at least a portion of the second result set.
 	However, Chai et al (US 2013/0117310 A1) in an analogous art discloses,
receiving a query indicating computations to be performed on one or more sub- elements (para.[0121]; “receiving a search query, as depicted at block 1302. Receiving a search query may include a search server receiving a user search submitted via a search website”).
obtaining a first result set by performing the computations on aggregate data values for each of the elements in the set of elements (para.[0122]; “Identifying search query results may include searching a search engine database/index to identify a set of results that are relevant to the search query”).
selecting a subset of the set of elements based on the first result set in accordance with the query (para.[0124]; “determining whether the search results include one or more parent results and/or child results” and para.[0126]; “Where it is determined that the search query results do include one or more parent or child search results”)
obtaining a second result set by performing the computations on aggregate data values for each of the sub-elements that are associated to the elements in the subset (para.[0126]; “identifying child/parent results corresponding to the one or more parent/child query results (i.e. second result) …..Identifying child results corresponding to the parent results may include, for each parent result of the preliminary query results, identifying a set of one or more child results corresponding to the parent result”).
and performing further processing with respect to at least a portion of the second result set (para.[0127]; “listing of child search results 1500. Child search results 1500 may include a ranked listing of child search results corresponding to the parent search result”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate listing of search results that indicate hierarchical relationship of the system of Chai into summation in a collapsible hierarchical table of the system of Visser to provide a search result that provides indication of relationship between the identified search results.

Claim 10 is a service provider claim corresponding to method claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

Claim 18 is a client device claim corresponding to method claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



2/25/2021